WATSON, Judge.
North Central Utilities, Inc., a third party defendant and plaintiff in reconvention, has appealed from a trial court judgment dismissing the demands of plaintiff, H & H Sewer Systems, Inc., and the reconventional and third party demands of defendants, Norris Sarver and Richard Sarver, d/b/a Sarver Industries. For the reasons assigned in North Central Utilities, Inc. v. Sarver et al., 366 So.2d 968, the judgment of the trial court herein is affirmed at the cost of appellant, North Central Utilities, Inc.
AFFIRMED.